Exhibit 10.5

AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of the 26th day of
November 2012, by and among Provident New York Bancorp, a Delaware corporation
(the “Company), Provident Bank, a savings bank organized and existing under the
laws of the United States of America (the “Bank”; and together with the Company,
“Provident”), and Rodney Whitwell (“Executive”).

WHEREAS, Executive, the Company and the Bank are parties to an Employment
Agreement, dated as of November 22, 2011 (the “Employment Agreement”);

WHEREAS, pursuant to the terms of the Employment Agreement, it expired as of
November 22, 2012; and

WHEREAS, Provident and Executive desire to reinstate the Employment Agreement
retroactive to November 23, 2012 and to extend its term until November 30, 2015
and make certain changes relating to the payment of severance after a Change in
Control;

NOW, THEREFORE, in consideration of Executive’s continued employment by
Provident and other good and valuable consideration the receipt of which
Executive acknowledges, the Company, the Bank and Executive agree as follows:

1. The Employment Agreement is hereby reinstated retroactive to November 23,
2012, and shall be treated as having been continuously in effect since
November 22, 2011.

2. The Employment Agreement, executed as of November 22, 2011, shall constitute
the reinstated Employment Agreement except modified as follows:

(a) The text of Section 2(a) of the Employment Agreement is hereby amended to
read as follows:

Executive’s period of employment with Provident shall begin on the Effective
Date and shall continue until November 30, 2015 (or if a Change in Control
occurs prior to November 30, 2015, not earlier than the one year anniversary of
the date of the Change in Control), unless terminated prior thereto by either
Provident or Executive in accordance with Section 6 hereof (such period of
employment being the “Employment Period”).

(b) The text of clause (B) of Section 6(a)(ii) of the Employment Agreement is
hereby amended to read as follows:

If such termination of employment occurs within one year after a Change in
Control, subject to Section 6(g), Provident shall (I) pay to Executive within
sixty (60) days following the date of termination a lump sum cash payment (the
“CIC Severance Payment”) equal to the sum of (x) Executive’s Base Salary
immediately prior to



--------------------------------------------------------------------------------

termination of employment and (y) Executive’s target bonus for the fiscal year
that includes the date of termination, and (II) pay to Executive on a monthly
basis commencing with the first month following Executive’s termination of
employment and continuing until the eighteenth month following Executive’s
termination of employment a cash payment (subject to reduction for applicable
withholding taxes) equal to the monthly COBRA premium in effect as of the date
of Executive’s termination of employment for the level of coverage in effect for
Executive under Provident’s group health plan (the “CIC COBRA Payments”);

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his hand, all as of the date first
written above.

 

    EXECUTIVE

November 26, 2012

   

/s/ Rodney Whitwell

Date     Rodney Whitwell     PROVIDENT NEW YORK BANCORP

 

   

 

Date     By:    

 

    PROVIDENT BANK

 

   

 

Date     By: